FORD, District Judge.
This cause being submitted to the Court upon defendant’s motion to dismiss for lack of jurisdiction on the ground that this is an action in tort against an administrative agency of the United States, and in reality against the United States, for the maintenance of which the Congress of the United States has not granted its consent, and the Court being advised and being of the opinion that a suit of this nature can not be maintained without the consent of Congress, and Congress not having granted its consent for the maintenance of such, action, it is ordered and adjudged by the Court that the defendant’s motion to dismiss be and is hereby sustained, and this action is now ordered dismissed for lack of jurisdiction. The plaintiff is allowed an exception to the ruling of the Court.